U.S. Bancorp Fund Services, LLC 2020 E. Financial Way, Suite100 Glendora, CA91741 December 14, 2010 FILED VIA EDGAR United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: Brandes Investment Trust (the “Trust”) File Nos.:033-81396 and 811-08614 Dear Sir or Madam: Pursuant to Rule485(a) of the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust hereby submits Post-Effective Amendment (“PEA”) No.34 to the Trust’s Registration Statement on Form N-1A.This Post-Effective Amendment incorporates by reference PartsB and C of the Trust’s Post-Effective Amendment No.33, filed on November17, 2010(SEC Accession No. 0000894189-10-004209).The purpose of this PEANo.34 is to submit a stand-alone prospectus for the new series of the Trust—Brandes Institutional Emerging Markets Fund (the “Fund”)—which was first submitted in a combined prospectus in PEANo.33. The Trust notes that there have been no material changes with respect to the Fund to the prospectus in this PEANo.34 filing compared to the PEANo.33 filing.The Trust anticipates that it will request acceleration of this PEANo.34 to coincide with effectiveness of PEANo.33 on or about January31, 2011. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (626) 914-7363. Sincerely, /s/ Elaine E. Richards Elaine Richards, Esq. For U.S. Bancorp Fund Services, LLC Enclosures
